IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 00-10675
                          Summary Calendar


                         WILLIE O. THOMAS,

                                              Plaintiff-Appellant,

                               versus

         RICKY MURRAY; LESLIE COTTON; NAVARRO COUNTY TEXAS,

                                             Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                       USDC No. 3:98-CV-1306-L
                         --------------------
                           February 28, 2001

Before JOLLY, SMITH, and DUHÉ, Circuit Judges.

PER CURIAM:1

     Willie O. Thomas appeals from the district court’s grant of

summary judgment for defendants Ricky Murray and Navarro County.

Thomas filed a civil-rights lawsuit pursuant to 42 U.S.C. § 1983

alleging that Murray had violated his constitutional rights by

unlawfully detaining him and by using excessive force against him.

Thomas also alleged that Navarro County was liable for ratifying

Murray’s unconstitutional actions against him.   This court reviews

a district court’s decision to grant a motion for summary judgment

de novo.   Crowe v. Henry, 115 F.3d 294, 296 (5th Cir. 1997).



     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     Thomas argued that Murray did not have probable cause to

support his detention. The facts indicate that Murray was informed

that Thomas had pointed his firearm at another individual and that

Thomas refused Murray’s repeated requests to surrender his firearm

during   Murray’s   investigation.       Murray’s    contact   with    Thomas

constituted an investigative detention which           was supported by a

reasonable suspicion that Thomas was armed and dangerous and was

therefore permissible for Fourth Amendment purposes under Terry v.

Ohio, 392 U.S. 1, 27 (1968).

     Furthermore,    the   right   to    make   an   “investigatory      stop

necessarily carries with it the right to use some degree of

physical coercion or threat thereof to effect it.”               Graham v.

Connor, 490 U.S. 386, 396 (1989).           Under these circumstances,

Murray’s use of force in disarming Thomas was neither clearly

excessive to the need for force nor objectively unreasonable.             See

Ikerd v. Blair, 101 F.3d 430, 433-34 (5th Cir. 1996).                 Because

Thomas failed to allege the denial of a constitutional right,

Murray was entitled to summary judgment in the instant case.            Evans

v. Ball, 168 F.3d 856, 863 (5th Cir. 1999).

     Thomas also argued that Navarro County was liable for Murray’s

actions. However, a municipality cannot be held liable for damages

based on the actions of one of its employees if such employee

inflicted no constitutional harm.        City of Los Angeles v. Heller,

475 U.S. 796, 799 (1986).          Navarro County was therefore also

entitled to summary judgment in the instant case.

     Accordingly, the district court’s judgment is AFFIRMED.


                                     2